 

Exhibit 10.6

 

DCP Teletouch, LLC

c/o Downtown Capital Partners, LLC

One Barker Ave., Suite 260

White Plains, NY 10601

 

February 1, 2013

 

Teletouch Communications, Inc.

5718 Airport Freeway

Fort Worth, Texas 76117

 

Re:Buyback Right and Agreement not to Short Securities of Teletouch
Communications, Inc.

 

Ladies and Gentlemen:

 

The undersigned is the holder and a beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of certain shares
of common stock, $.001 par value per share, outstanding on the date hereof (the
“Securities”), listed on the attached Exhibit A, of Teletouch Communications,
Inc., a Delaware corporation (the “Company”). The undersigned is receiving the
Securities pursuant to the terms of (i) that Loan and Security Agreement by and
among the Company, Progressive Concepts, Inc. and DCP Teletouch, LLC and the
other named parties thereto dated of even date herewith (the “Loan Agreement”),
and (ii) that Subscription Agreement between the undersigned and the Company
dated of even date herewith (together, the “Transaction”). The undersigned
understands that execution and delivery of this Letter Agreement is required
pursuant to the Loan Agreement.

 

In consideration of the premises and the mutual covenants contained herein, in
the Loan Agreement, the Subscription Agreement and other documents and
agreements in connection with the Transaction, and, and other good and valuable
consideration, receipt and sufficiency is hereby acknowledged by the parties
hereto, the undersigned hereby agrees as follows:

 

Commencing on the date hereof and so long as the Revolving Credit Commitments
(as defined in the Loan Agreement) have not been terminated, the Company shall
have the right, but not the obligation, at its sole discretion, to buy back from
the Lender all or a portion of the Securities, and the Lender agrees to sell,
assign and transfer such Securities to the Company, that the Lender may
beneficially own at the time of the exercise of such right, which at the
purchase price per share equal to $0.452, or 120% of the Issue Price (as the
term is defined under the Loan Agreement). To exercise this buy-back right, the
Company must deliver to the Lender a thirty (30) days’ advance written notice
indicating therein the number of Securities to which such notice applies. Upon
receipt of such notice by the Lender, the obligation to repurchase such
Securities shall be binding and irrevocable as to the Company. At the closing of
such buyback, the Lender shall deliver to the Company stock certificate(s)
representing the Securities, duly endorsed in favor of the Company, and the
Company shall deliver to the Lender, by the wire transfer of immediately
available funds, the cash consideration for the Securities.

 

The undersigned further agrees that as of the time of execution of this Letter
Agreement by the undersigned and for as long as the Facilities (as the term is
defined under the Loan Agreement) remain outstanding, the undersigned has not
directly or indirectly, nor has any person acting on behalf of or pursuant to
any understanding with the undersigned, engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities) during the period commencing
on the date hereof and so long as the Revolving Credit Commitments (as defined
in the Loan Agreement) have not been terminated. “Short Sales” means all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

1

 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. This Letter Agreement
shall be binding on the undersigned and his, her or its respective successors,
heirs, personal representatives and assigns. This Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

  DCP TELETOUCH, LLC,           By: /s/ Gary Katz       Name: Gary Katz      
Title: Authorized Representative  

 

2

 

